DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Amendments
Claims 1-18, 20, 21 of U.S. Application 16/438,943 filed on January 15, 2021 are presented for examination.
Response to Arguments

Entry of Amendments
Claims 20 and 21 have been entered.
Claim 19 has been cancelled. 


Rejections under USC 102 and 103
Applicant's arguments filed on 01/15/2021 have been fully considered but some are not persuasive. 
As to applicant's arguments for independent claim 9 of “Independent claim 9 specifies "mounting [a] gas turbine component in a fixture," "coating the gas turbine component with a ferrous coating," and "validating the ferrous coating with a testing tool." 
As discussed above, Wagoner fails to disclose coating a gas turbine component with a 
ferrous coating. Wagoner only discloses an inductor having a magnetic core element that can be made of laminated magnetic layers with non-magnetic and non-conducting material. As discussed above, Wagoner, thus, only discloses a magnetic core having layers of non-magnetic material disposed within the core, as the coatings of the laminated layers are built up to form the core, not a non-magnetic core coated with a ferrous coating. Thus, the inductor is not a gas turbine component (nor is it even a wind turbine component) and it is not coated with a ferrous coating. As such, the combination of Wagoner and Rigney fail to disclose or teach "a gas turbine component" coated with a "ferrous coating" and "validating" the ferrous coating, as recited in claim 9. 
For at least the foregoing reasons, Applicant respectfully suggests the combination of 
Wagoner and Rigney fails to disclose each and every element of independent claim 9, as required for obviousness under 35 U.S.C. § 103,” the Examiner respectfully disagrees for the reasons below:
Pars 36 and 87 discloses the system can be used in other applications dealing with energy components. The claims do not give any specific structural limitations to where the method cannot be used in any other component as to be based on applying a coating to a substance. 
Par 29 discloses a filter device includes an inductor. Par 87 discloses this filter being used in a gas turbine. Therefore the system is directed to also a gas turbine. Also Rigney discloses running test on thickness of materials in a gas turbine system.  Therefore the prior art discloses the process would be used in any turbine system. 
Par 29 of Wagoner discloses the core material of the core element can be powdered iron and ferrite. Par 34 of Rigney discloses inspection of the component by any known means of the art. Therefore there is a testing tool that validates the coating as the claim does not disclose any particular means. Therefore the prior art still reads on at least claim 9. 


	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.




Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Wagoner et al (USPGPub 20180191236) in view of Rigney et al (USPGpub 20060029723). 
Regarding claim 9, Wagoner discloses a method of inspecting (using the system of 100) a coating thickness of a gas turbine component (108), the method comprising: mounting the gas turbine component in a fixture (118); coating the gas turbine component with a ferrous coating (magnetic coating and claim 20 and par 29 lines 1-20 discloses having a magnetic material). Wagoner does not fully disclose validating the ferrous coating with a testing tool.
However, Rigney discloses validating the ferrous coating with a testing tool (par 34 lines 1-10 discloses inspecting using any known means in the art. Therefore a testing tool would be used to verify the correct amount of coating is applied). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Wagoner in view of Rigney in order to verify the correct amount of coating is applied based on the inspection. 

Claim 15 rejected under 35 U.S.C. 103 as being unpatentable over Wagoner et al (USPGPub 20180191236) in view of Rigney et al (USPGpub 20060029723) in further view of Abe et al (USPGPub 20040050180). 

Regarding claim 15, Wagoner in view of Rigney does not fully disclose wherein the ferrous coating is applied to a thickness of 0.14 mm.
However, Abe discloses wherein the ferrous coating is applied to a thickness of 0.14 mm (par 187 lines 1-0 discloses thickness range .1mm-.5mm). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Wagoner in view of Rigney in view of Abe in order to measure the coating based on the predetermine thickness. 

Allowable Subject Matter
Claims 10-14, 16-18, and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claim 10, the prior art of record taken alone or in combination fail to teach or suggest a method of inspecting a coating thickness of a gas turbine component, the method comprising:  spraying a metallic bond coating with a thermal spray gun mounted to an articulating arm configured to move about the fixture in combination with the other limitations of the claim. 

Claims 11-14 are also objected to as they depend on objected claim 10. 

Regarding claim 16, the prior art of record taken alone or in combination fail to teach or suggest a method of inspecting a coating thickness of a gas turbine component, the method comprising:  wherein validating the ferrous coating with a testing tool comprises: positioning a non-magnetic shim having a known thickness against the ferrous coating; and RESPONSE TO RESTRICTION REQUIREMENTPage 4Application Number: 16/438,943Dkt: 4779.016US1Filing Date: June 12, 2019 Title: ELECTROMAGNETIC PROBE TESTING OF BOND COATmeasuring the shim thickness between an induction probe and the ferrous coating in combination with the other limitations of the claim. 

Regarding claim 17, the prior art of record taken alone or in combination fail to teach or suggest a method of inspecting a coating thickness of a gas turbine component, the method comprising: stripping the gas turbine component of the ferrous coating; and reusing the gas turbine component to validate another spray process in combination with the other limitations of the claim. 

Regarding claim 18, the prior art of record taken alone or in combination fail to teach or suggest a method of inspecting a coating thickness of a gas turbine component, the method comprising: wherein: the ferrous coating comprises FE-276-2; and the metallic bond coating comprises CoNiCrAlY in combination with the other limitations of the claim. 

Regarding claim 21, the prior art of record taken alone or in combination fail to teach or suggest a gas turbine component comprises a non-magnetic, gas path component; and the testing tool comprises a magnetic induction probe in combination with the other limitations of the claim. 
Reasons for Allowance

Claims 1-8, and 20 are allowed.
The following is an examiner’s statement of reasons for allowance:

Regarding claim 1, the prior art of record taken alone or in combination fail to teach or suggest a method for measuring a non-magnetic coating thickness upon a non-magnetic gas turbine component, the method comprising: measuring a thickness of the non-magnetic coating with a magnetic induction probe in combination with the other limitations of the claim. 

Claims 2-8 and 20 are also allowed as they depend on allowed claim 1. 



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on (571) 272-2258.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DOMINIC E HAWKINS/Primary Examiner, Art Unit 2868